Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 1 of 70 PagelD #: 1215

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 1
LISA CARWYLE

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION

JOHN RASH,

Plaintif €,

Vv. CIVIL ACTION NO.:
3:20-cv-224-NBB-RP

LAFAYETTE COUNTY,
MISSISSIPPI,

Defendant.

VIDEOTAPED REMOTE DEPOSITION OF
LISA CARWYLE
Thursday, December 17, 2020

9:06 a.m. Central Standard Time

Reported by:
GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

JOB NO. 187733

 

 

 

 

TSG Reporting

 
 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 2 of 70 PagelD #: 1216

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 10
LISA CARWYLE

Counsel, would you now
identify yourselves for this
proceeding?

MR. TOM: Joshua Tom, with
the ACLU of Mississippi, on behalf
of plaintiff, John Rash.

MR. O'DONNELL: David
O'Donnell, on behalf of Lafayette
County, Mississippi.

THE VIDEOGRAPHER: Thank you
very much. The court reporter may
now swear in the witness.

LISA CARWYLE,
the witness, having first been duly
sworn to speak the truth, the whole truth and

nothing but the truth, testified as follows:

EXAMINATION
BY MR. TOM:
Q. Good morning, Ms. Carwyle. Nice to
see you again.
A. Good morning.
Q. My name is Josh Tom, and, as you

know, I represent plaintiff, John Rash, in this

action against Lafayette County, and I'm going

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 3 of 70 PagelD #: 1217

 

 

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 11
LISA CARWYLE

to be taking your deposition today.
Please state your full name for the
record and spell it.

A. Lisa -- L-I-S-A -- Carwyle --
C-A-R-W-Y-L-E.

Q. Can we agree that, given the
virtual nature of this deposition and the
inability to see what is off camera, that
you'll not communicate with anyone during the
deposition, excluding breaks, that is not

apparent and audible to me and the court

reporter?

A. Yes.

Q. Have you been deposed in any other
matter?

A. No.

Q. So this is your first deposition?

A. It is.

QO. Now, before we get into the

questions, I want to go over some ground rules,

just so we can have a smooth and understandable

deposition for us and for the court reporter.
Do you understand that you're

obligated to give complete and truthful answers

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 4 of 70 PagelD #: 1218

 

 

LO

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 15
LISA CARWYLE

BY MR. TOM:

Q. Okay. Now, did you do anything
else to prepare for this deposition besides
your meeting with Mr. O'Donnell yesterday?

A. No.

Q. Have you discussed anything related
to today's deposition with anyone else?

A. No.

Q. Did you speak with any Lafayette

County board of supervisors about today's

deposition?
A. No.
Q. Did you speak with Sheriff Joey

East about today's deposition?

A. No.

Q. Did you do anything else to prepare
for today?

A. No.

Q. What's your current position?

A. I'm the county administrator.

Q. And what's the month and year you

began as county administrator?
A. January 2016.

Q. As county administrator, have

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 5 of 70 PagelID #: 1219

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 20
LISA CARWYLE

Q. How do people use the square at
night?
A. They --

MR. O'DONNELL: Object to
form. Go ahead.

A. Go ahead. I mean, they go there to
eat and go to bars. I mean, we don't -- we
don't have a distinction between restaurant and
bars here, but.

Q. On Ole Miss football game days, is
it true that the square is very busy with lots
of people at day and night?

A. Yes.

Q. Is it true that there are many
events held on the courthouse grounds?

A. Define "many."

Q. How many events have been held on
the courthouse grounds per month since you've
been the county administrator?

A. I would say, average, since I've
been the county administrator, maybe one.

Q. How many events per year since
you've been county administrator have been held

on the courthouse grounds?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 6 of 70 PagelD #: 1220

 

 

10

il

12

13

14

15

16

17

18

19

29

21

22

23

24

25

Page 21
LISA CARWYLE

A. i don't have those exact numbers.
Q. Can you estimate?

A. I would estimate 10 to 12.

Q. How many events were held on the

courthouse grounds per year when you were city

clerk?
A. I couldn't answer that.
Q. Would you say that it's more or

less than when you were county administrator or

the city --

A. I mean, I -- if I had to say, I
would say less, but I was not -- I mean, I did
work on the square. It doesn't mean I was

walking out, looking to see who was on
the courthouse -- you know, how often somebody
was on the courthouse grounds.

Q. Now, there was a curfew imposed in
July of 2020, correct, on the --

A. Correct.

Q. -- courthouse grounds?

Now, before the curfew was imposed
in July of 2020, events were held at night on
the courthouse grounds, correct? |

A. There were some, yes.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 7 of 70 PagelD #: 1221

 

 

10

il

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 22
LISA CARWYLE

QO. How many events per year since
you've been county administrator have been held
on the courthouse grounds at night?

A. Again, I don't have those exact
numbers. To estimate, I would say, per year,
Since I've been county administrator, maybe two
or possibly three.

Q. Would you describe the square as

the heart of Oxford?

A. Yes.
Q. And what do you mean by that?
A. I mean, it's the -- pretty much

like the center of the town, I guess.

Q. And by "the center of the town,"
what does that mean?

A. Well, it's where a lot of activity
takes place, because a lot of your governmental
functions are on the square. And then, like I
mentioned earlier, restaurants and shopping.

Q. So is it fair to say that the
square is the center of Oxford's business,
social, and civic life?

A. The center of Oxford's business,

social, and civic life? Probably, yes.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 8 of 70 PagelD #: 1222

 

 

10

il

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 24
LISA CARWYLE

So are the county courthouse grounds part of
the square?

A. Well, I don't -- explain what you
mean when you say "part of the square." It's
owned by different entities, so.

Q. But beyond who owns it, like, when
you -- when someone goes to the square to
engage in all of the business and civic life,
would they also potentially -- strike that.

The courthouse grounds are not

separated from the square, are they?

A. Well, there's a fence around them.
Q. But there's also permanent openings
from -- onto the courthouse grounds, correct?
A. There's an -- yes. There's
openings in the fence for the -- to access
the --
Q. And those -- and those -- and those

openings have no gates or enclosures, do they?
A. Currently, they do not. We have, a
few months ago, gotten some quotes to possibly
put some gates up, but that would have to go
through archives and history in Jackson.

Q. if somebody were walking through

 

TSG Reporting - Worldwide 877-702-9586

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 9 of 70 PagelD #: 1223

 

 

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

a5

Page 25
LISA CARWYLE

the square, they could freely walk onto and

through the courthouse grounds, correct?

A. Right now, yes, they could. During
the day.

Q. What happens at night?

A. Well, according to our policy,

they're not permitted to be there at night.

Q. And so the -- you're talking about
the curfew would prevent people from walking
onto the courthouse grounds at night?

A, Right.

Q. But there's no gates or barriers

that are put up at night onto the courthouse

grounds?
A. They've not been put up yet, no.
Q. And does the County intend to put

up gates or barriers around the courthouse?

A, Tt has been discussed. That's why
we got guotes.

QO. Are the courthouse grounds used for

assembly, protests, and other expressive

activity?

A. They -- yes. They're used for

protests, you know, through the permitting

 

TSG Reporting ~ Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 10 of 70 PagelD #: 1224

 

 

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

Page 26
LISA CARWYLE

process.
Q. And before the July 2020 curfew was

implemented, were some of these protests at

night?
A. Yes.
Q. How long has the county courthouse

grounds been used for assembly, protests, and
other expressive activity?

A. IT ¢an't -- couldn't tell you prior
to January of 2016.

Q. So is your answer that "at least as
early as January 2016"?

A. Yes,

Q. And being a lifelong resident of
Lafayette County and having driven by the
square for, you know, all of your professional
life, have you seen assembly, protests, or
expressive activity on the county courthouse

grounds before January 2016?

A. Very few, but yes, I have.

Q. And when did you see that?

A. I couldn't -- I couldn't tell you a
date. |

Q. Can you estimate?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 11 of 70 PagelD #: 1225

 

 

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

Page 27
LISA CARWYLE

A. No. All I can say is I know there
was a guy that -- I now know his name is
Anthony Hervey -- who used to sit there ina

Confederate uniform and black flag. But I

couldn't tell you -- I don't know when that
started or -- I probably saw him there twice,
you know. I don't know how often he was there s

or anything.

Q. And you said his name was Anthony
Hervey or Harvey?

A. I thought it was Hervey. It might

be Harvey. I'm not sure.

Q. We'll just call him Hervey. So
Anthony Hervey, where would he sit -- you said
he had -- he had a Confederate uniform or a

Confederate flag or both?
A. Sometimes both. I can't say he had

both every time I saw him, but.

Q. Where would he sit?

A. Beside the Confederate statue.

Q. And how many times did you see him
there? |

AL Probably two.

Q. And was this at day or night?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 12 of 70 PagelD #: 1226

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 28
LISA CARWYLE

A. Day.
Q. And this -- and this was before
2016?
A. Yes.
Q. Do you have an estimate of when?
A. I do not.
Q. So besides Anthony Hervey, are

there any other protests or assemblies or
expressive activity that you've seen on the
county courthouse grounds before 2016?

A. Assemblies, I've seen -- I guess
you call it assembly, like, when the Maker's
Market would come.

Q. What's the Maker's Market?

A. It's like -- it's promoted by the
local arts group here for local artists to seil

some of their product.

Q. And when would the Maker's Market
happen?

A. Prior to '16 -- that's where you
started asking me this question -- or after
‘16?

QO. When did the Maker's Market first
start?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 13 of 70 PagelD #: 1227

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

a5

Page 29
LISA CARWYLE

A. I don't know when it first started.
When I came here in January of '16, they were
setting up on the courthouse lawn.

Q. And how long did it -- did it last
after January 2016?

A. Probably two to three years.

Q. Do they still have the Maker's
Market on the courthouse square?

A. No.

Q. Before January 2016, did you see
the Maker's Market?

A. Yes.

Q. And for how many years did you see
it before 2016?

A, T don't know.

Was it five years?

A. I don't think so.
Q. Less than five years?
A. I think it would be less than five

years, but it's not something I kept track of
at that point.

QO. So was the Maker's Market -- how

many times per year did that happen?

A, I think, like, eight to nine times.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 14 of 70 PagelD #: 1228

 

 

10

il

12

13

14

15

16

17

18

19

20

21

2a

23

24

25

Page 30
LISA CARWYLE

Q. Rach year?

A. Right.

Q. Okay. And so you said it went
from, you know -- is it -- is it correct that

it went from, to your knowledge, around 2010 to
2019?

A. I do not know when it started.

Q. And was the Maker's Market a

daytime event or a nighttime event or both?

A. Daytime.

Q. Would it go into the evening?

A. No.

Q. And so it would always happen, to
your knowledge, for -- the Maker's Market that

we're talking about now is the one that
happened on the courthouse grounds, correct?

A. Right.

QO. Do they still hold it, but ina
different location?

A. I'm not sure.

Q. So besides, you know, Anthony
Hervey and the Maker's Market, what other
assemblies or protests or expressive activity

has happened on the courthouse grounds before

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 15 of 70 PagelID #: 1229

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 32
LISA CARWYLE

can we go off record and
troubleshoot that?
MR. TOM: Sure.
THE VIDEOGRAPHER: We're
going off record. The time is
9:35,
(Recess from 9:35 a.m. to
10:02 a.m.)
THE VIDEOGRAPHER: Back on
record at 10:02.
BY MR. TOM:
Q. Hi, Ms. Carwyle. And so you have
access to the ShareFile?
A. I do.
Q. And can you open the document that

begins with the number 1?

A. I have it open.

Q. Do you recognize this document?
A. Yes.

Q. And what is it?

A. It is the facility use policy

adopted in April of 2015.
Q. Now, when you became the county

administrator in January of 2016, what was your

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 16 of 70 PagelD #: 1230

 

 

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 33
LISA CARWYLE

process for determining permits under this
policy?

A. People -- you know, I'd get a
permit submission to me --

You said what was my process? I'm

sorry.

Q. Yes.

A. And I would check to see, you know,
if we had any -- if there was any conflicts

with that day or time. And then approve or
deny based on that.

Q. Was the process before you became
administrator different?

A. I would not know.

Q. What criteria were used to
determine whether to grant or deny a permit?

A. I would base it on whether they
followed the policy guidelines.

Q. And who else was involved in

administering the permit policy besides you?

A. Nobody.

Q. Was the sheriff involved?

A. In 2016, not really. We had a
different sheriff then, and just, you know -- I

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 17 of 70 PagelD #: 1231

 

 

10

il

12

13

14

15

16

17

18

193

20

21

22

23

24

25

Page 34
LISA CARWYLE

would talk to them -- I don't remember it
happening very often. Early on, you know, if
there was something that we thought would
require additional security or something they
needed to be made aware of.

Q. So you would contact the sheriff to
give that person a heads-up?

A. Yes.

Q. Did the sheriff have a role in

whether to grant or deny a permit at this time?

A. I don't think it ever happened
where they had -- had a role in it early on,
no.

Q. Was the board of supervisors

involved in the permitting process at this
time?

A. No.

Q. So is it fair to say that you were
the sole person that processed these permits,

but you would also pass them by the sheriff

sometimes?
A. Yes. The sheriff or his staff.
Q. And was there any -- anyone else

involved in the permitting process at this

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 18 of 70 PagelD #: 1232

 

 

10

Li

12

L3

i4

i5

16

17

18

19

20

a1

22

23

24

25

Page 35
LISA CARWYLE

time?

A. No.

Q. So you had the final say of whether
to grant a permit or not?

A. Right.

Q. Now, when you look at Exhibit 1,
you know, on the first page, it's Bates
number 2?

A. Right.

Q. So throughout this deposition, you
know, if you look down at these Bates numbers,
they say Lafayette County DOC, and then there's
a series of numbers. And whenever I refer to
the Bates number, I'll just say Bates number,
and then the number at the end.

Do you understand that?

A. I do understand that.

Q. Okay. Where it says Bates
number 2, provision 6 prevents profit-making
groups or for profit-making purposes on county

facilities, correct?

A. Right.
Q. And if you look at number 9 --
not -- apologies. If you look on Bates 4,

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 19 of 70 PagelD #: 1233

 

 

10
11
12
13
14
15
16
L7
18
19
20
21
22
23
24

25

Page 36
LISA CARWYLE

where it says applications for usage, there's a
one-week advance notice requirement, right?

A. Right .

Q. And when this 2015 policy was in
effect, did you ever need more than one week to
process a permit application?

A. I don't remember.

Q. On average, how many days would it
take you to process a permit when this policy
was in effect?

A. I'm not sure I can answer that,
because sometimes it took probably longer,
based on just what -- you know, what my other
duties were going on at that time. And I
just -- I don't know how long it took me to
process it or to answer them.

Q. Were there times where it took you

longer than a week to process a permit?

A. Probably.

Q. And how many times was that?

A. I don't know.

Q. So if someone applied for a permit

with less than one week's notice, could that

one-week notice provision be waived?

 

TSG Reporting ~ Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 20 of 70 PagelD #: 1234

 

 

10

Li

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 37
LISA CARWYLE

A. Yes. It could be waived.

Q. And who decided whether to waive it
or not?

A, I would have.

QO. What criteria would you use to
determine --

A. I don't remember it coming up when

this was in play. I know, later on, you know,
in 2019 and '20, that I did. But I don't
remember it being discussed to waive or not
waive or me, you know, talking with the sheriff
in those days when this was in -- in effect.

Q. So when this was in effect, did you
waive the one-week notice requirement ever?

A, IT don't remember waiving it, but I
don't know. I don't remember.

Q. Was it in your discretion to waive
the one-week notice requirement when the 2015
policy was in effect?

A. Yes. It would have been in my
discretion, I guess, but, again, I don't know
that I even thought about it like that, because
I don't remember it coming up at that time.

Q. What concerns was this 2015 policy

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 21 of 70 PagelD #: 1235

 

 

10

il

12

13

14

15

16

1’?

18

19

20

21

22

23

24

25

Page 38
LISA CARWYLE

designed to address?
A. I wasn't here when it was designed.
Q. When you were implementing this

policy, what concerns was it designed to

address?
MR. O'DONNELL: Object to
form. You can answer if you can.

A. Well, I don't understand the
question.

Q. Did the 2015 address public safety
concerns?

A. Did the 2015 policy address public

safety concerns?

Q. Yes.

A. I guess some -- somewhat, yes.
Like, it says you can't bring drugs on the

property; you can't bring alcohol on the

property.
Q. Any other public safety concerns?
A. I'm trying to look and see. Let
me -- hang on one second. I mean, it talks

about security being required, making sure they
had parking. So, I mean, I do think it

addressed some public safety concerns, yes.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 22 of 70 PagelD #: 1236

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

at

425

Page 43
LISA CARWYLE

Q. Were there any other differences
between this draft and the final?

A. No.

Q. So speaking about the final policy
passed or adopted on March 4th, 2019, that
policy extends the notice period from one week
to 30 days, right?

A. Right.

Q. And it also -- the final policy
adopted on March 4th, 2019, also gives the

sheriff a role in assessing security concerns?

A. Right.

Q. Why was the policy amended in March
2019?

A. To address some security issues, to

include language where sticks, et cetera, could
not be carried when -- when somebody was
approved for a permit. I'm trying to think
what else. Due to the -- the -- us needing to
make sure the sheriff is responsible for
security on the courthouse grounds and trying
to make sure that that could be done and done
effectively, we added that language.

Q. Which language?

 

TSG Reporting ~- Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 23 of 70 PagelD #: 1237

 

 

10

il

12

13

14

15

16

17

18

193

20

21

22

23

24

25

Page 45
LISA CARWYLE

the City of Oxford to make some changes. So
one, that ours -- we implemented some items
that the city had in theirs that I believe were
needed. And a lot of that recommendation came

from the chief of police for the city.

Q. Who was the chief of police at the
time?

A. Joey East.

Q. So the policy was amended in 2019

because Joey East approached the County
expressing security concerns about the county
courthouse grounds?

A, That was one of the reasons. It
was also in response to the event in February
of '19 where -- I was -- I did not attend the
event, so I can't tell you for sure. But I
know George Johnson had a permit. There was a
threat, and I believe they came kind of, like,
the opposition to his group. And there was a
lot of concern with law enforcement --
sheriff's department, City of Oxford police,
federal agencies -- about keeping the square
safe during that event.

Q. And who's George Johnson?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 24 of 70 PagelD #: 1238

 

 

10

11

12

i3

14

15

16

17

18

19

20

21

22

23

24

25

LISA CARWYLE
A. I don't remember other reasons.
Q. Why was the security section
revised to include review by the sheriff?
A, To make sure he was aware of any
event that would be happening.
QO. Were there any other reasons that

review by the sheriff was --

A, I'm sorry. I didn't hear --

QO. -- put into the policy?

A, Say that again. I couldn't --

Q. Were there any other reasons that
review by the sheriff were -- put into the
policy?

A. The sheriff reviewing the policy --

I mean, the permits would be for security and
safety issues.

Q. So is it fair to say that now, in
the 2019 policy, the sheriff has an official
role in the permit process?

A. T'm the one that denies or
approves, but I do run it by him to make sure.
He is the one that checks to see if there are
other permits pulled, like, with the City, to

see if there's conflicting events going on at

Page 47

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 25 of 70 PagelD #: 1239

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 48
LISA CARWYLE

the same time. And he lets me know whether he

feels confident in being able to police it, if

needed.
Q. Did your process for granting or
denying permits change after this -- the March

2019 amendment?

A. Yes.
Q. How did it change?
A. I would send it to the sheriff to

make sure he had enough people available and
there were no conflicting events for the same
permit requested date.

Q. Were there any other changes to
your process?

A. No. I don't think so.

Q. Did the board get a role in the
permit process?

A. No.

Q. Did anyone besides the sheriff get
a role in the permit process?

A, No.

Q. For the March 2019 policy
amendment, were there concerns specifically

regarding the county courthouse grounds?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 26 of 70 PagelD #: 1240

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 49
LISA CARWYLE

A. Yes.
Q. What were those concerns?
A. They're the same concerns I

mentioned before: Safety and security for the
people who attend the event, the public, who
was there for a different reason, and the
facilities themselves.

QO. And when you say for "the
facilities themselves," what do you mean?

A. I mean the historic courthouse
building, whether something -- you know, for
traffic, people who are driving around the
courthouse, to all the buildings on the square.

Q. Will you open the document that
begins with number 4?

MR. TOM: I'd like to
introduce this as Exhibit 3.
(Exhibit 3 was marked for
identification. )}
BY MR. TOM:

Q. Do you recognize this document?

A. Tt's an email to Kevin Frye and
David O'Donnell.

Q. Now, in this email, you're talking

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 27 of 70 PagelD #: 1241

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 52
LISA CARWYLE

group like that would fall.
Q. So did Maker's Market sell things?
A. They did. It was, like, handmade,
craft-type items, art.
Q. So at Maker's Market, did people

set up booths and sell art and other goods?

A. They did.

Q. And so were they selling those for
profit?

A. Yes. I would assume so, yes.

Q. So explain to me how Maker's Market

did not violate the 2015 policy.

A. Well, like I said, I mean, that was
a question that I had. I mean, they're not
considered, really, what I consider a
commercial profit group, but -- because they
are part of the art community. But eventually
decided, yes, they did violate the policy, and
I told them they could no longer set up on the
courthouse grounds.

Q. So, eventually, you said they did
violate the 2015 policy?

MR. O'DONNELL: Object to

form. You can answer.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 28 of 70 Pagel|D #: 1242

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 63
LISA CARWYLE

A. Right,
Q. And why did you deny this permit?
A, Because she requested it, I

believe, what, three, four days in advance, and
we require 30-day notice.
Q. So was it under your discretion

whether to waive that 30-day notice

requirement?
A. Yes.
Q. So why did you not exercise that

discretion here?

A. Because I believe that's an event
that she could have prepared for and told us,
you know, ahead of time, you know. I try to --
I try to always, you know, adhere to the policy
requirements. And it's -- since it says 30
days, I would require them to be -- to have it
30 days prior.

Q. What criteria would you use when
determining whether to waive the 30-day
requirement?

A. If it was something related to, you
know, somebody's First Amendment. right for free

speech regarding, like, with the George Floyd

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 29 of 70 PagelD #: 1243

 

 

LO

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 64
LISA CARWYLE

events, people had the immediate need, desire,
to protest, then we -- then I would allow that.

Q. Were there any other criteria that
you used when determining whether to waive the
notice requirement?

A. I think that was the only -- only
one, the only criteria.

Q. So you just mentioned George Floyd.
You know, after his death in the summer of
2020, there were marches and assemblies and
protests in Oxford, right?

A. Right.

Q. And these marches and assemblies
and protests were about Mr. Floyd's death and

about the Confederate monument in the square,

right?
A. Right.
Q. Do you know if these marches and

assemblies and protests were about anything
else?

A. I mean, there were some that
marched for the opposite, that were, you know,
pro-Confederate monument. So the other side.

Q. Were there any other reasons that

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 30 of 70 PagelD #: 1244

 

 

LO

il

12

L3

i4

15

16

17

18

19

20

21

22

23

24

25

Page 65
LISA CARWYLE

these marches and assembles and protests
happened in the summer of 2020?

A. I mean, I'm not sure. I don't
always, you know, know what all the reasons
are, but that was the main reason that there
were protests, that I know of.

Q. And so some of these marches and
assemblies and protests were directed at the
Lafayette County Board of Supervisors, right?

A. Right.

Q. And these were directed at the
Lafayette County Board of Supervisors about the
Confederate statue in the square, right?

A. Right.

Q. How many marches, assemblies, or
protests were directed at the board of
supervisors over the Confederate monument in
the summer of 2020?

A. TI don't have a number. There were
many that were done without a permit. You
know, if they -- if they continue moving and
aren't just standing and possibly blocking
traffic, they were not required to get a

permit.

 

TSG Reporting ~ Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 31 of 70 PagelD #: 1245

 

 

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Page 68
LISA CARWYLE

A. Right.
Q. And some of these marches,
assemblies, and protests took place on the

county courthouse grounds at night, right?

A. T think there were a few, yes.
Q. How many?
A. Are you asking how many were

permitted or how many occurred without a

permit?
Q. How many occurred with -- in total?
A. I do not know.
Q. How many occurred with a permit?
A. At night?
QO. Yes.
A. I don't know of any we gave at

night, except I know, in June, I think, there
was a vigil for Anthony Hervey, if you want to

say that's an assembly, you know, for him in

his -- in his memory.
Q. How many people were at that vigil?
A. I don't know.
Q. Did they apply for a permit?
A. They did.
Q. How many people did they put on the

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 32 of 70 PagelD #: 1246

 

 

10

11

12

13

i4

15

16

17

18

19

20

21

22

23

a4

25

Page 76
LISA CARWYLE

were against; they would call and complain.
Q. How many such calls do you estimate
there were?
A. I mean, I would guess less than 20.
Q. So will you go to document -- I

guess it's number 10, which I'll introduce as

Exhibit 7.

(Exhibit 7 was marked for
identification.)

A. Okay.

Q. Do you recognize this document?

A. Yes.

Q. What is it?

A. It's an order from the board

minutes for June 15th of 2020.

Q. And this June 15th, 2020, order
amends the facility use policy as it applies
only to the county courthouse grounds, right?

A. Yes.

Q. It requires a permit for any group

of five or more people, right?

A. Right.
QO. Why was that amendment made?
A. Why was that? What did you --

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 33 of 70 PagelD #: 1247

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 77
LISA CARWYLE

Q. Why was this five-person amendment
made?

A. If you have more than four people
around the statue, you -- you have to be in the

street, in a crosswalk, which is not a safe
environment. So this was to clarify to people
and make them understand that if you had five
or more, you needed to get a permit. If you
have less, you could also get a permit and have
exclusive rights to that area for that
permitted time.

Q. So -- but the -- this policy
applies to the entire courthouse grounds,
right, and only part of that is where the
statue is?

A. Right.

O. So what if someone wanted to hold
an event in another section of the courthouse
grounds? Would that same size limit concern
exist?

A. The policy -- the order was to --
whether it was the grounds or the statue, if
you had five or more, you needed a permit.

Q. Why was five people selected as the

 

TSG Reporting - Woridwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 34 of 70 PagelD #: 1248

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23
24

a5

Page 78
LISA CARWYLE

limit?

A. I think I just answered that, but I
can answer it again, if you'd like.

Q. So it was exclusively -- you chose
five people -- or the County selected five
people as the limit exclusively because of
concerns of people around the Confederate
monument; is that right?

A. For the safety of the people who
would be there that get the permit, for the
safety of pedestrians who are crossing all
around those crosswalks, and the traffic
pattern there, yes. It's a very dangerous
traffic pattern. You've got vehicles coming at
three different directions who often don't know

how to drive around the square and yield

correctly.
QO. So the -- the county courthouse
grounds has four -- at least four areas where

people can congregate, right? Because there's

four sides of the courthouse; isn't that right?
A. There are four sides; that's right.
Q. And people can congregate on any

one of those sides, right?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 35 of 70 PagelD #: 1249

 

 

10

Ll

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 79
LISA CARWYLE

A. They could. We only issue one
permit for the grounds.

QO. But if you issued a permit, they
could decide to be on any side, right?

A. Right.

Q. And when you said that five people
would create these safety concerns around the
Confederate monument, would five people create

safety concerns on the other side of the county

courthouse -- other sides?
A. Possibly.
Q. Ts that why the five people were

chosen, because on any side, there were the
Same concerns?

A. When you get the permit, you're --
you're getting it for all the area, including
the statue. So you don't get the permit and
are told, You've got to stay on the north side.
So the concern is, the more people you get
around that statue, it's dangerous to them;
it's dangerous to pedestrians; it's dangerous
to the traffic going around the square. So
that's why it was decided to do five or more

needed to have a permit.

 

TSG Reporting - Worldwide 877-702-9586

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 36 of 70 PagelD #: 1250

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 80
LISA CARWYLE

QO. So if five people were on the
county courthouse grounds, is your testimony

that that creates concerns for traffic safety?

A. It could.
Q. And how is that?
A. Well, depending on what they are

doing there, how many more than five, it could
be a distraction for traffic.

Q. But this -- this policy applies for
five or more people. So if a group only has
five people, they have to get a permit under
this policy, right?

A. That's right.

Q. And so a group of five people, what
a kind of traffic concerns do they pose if
they're using the county courthouse grounds?

A. It could -- whatever they are doing
there could be distracting to the people
driving the vehicles. The safety concern could
also be for themselves, based on if -- that's

why we need to know they are coming. That's

the reason for the permit, so we can be

prepared -- prepared to protect them, if

needed.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 37 of 70 PagelD #: 1251

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 81
LISA CARWYLE

Q. Now, was this June 15th, 2020,
amendment made in response to the protests
happening that summer?

A. Yes. I believe so.

Q. Were there any other reasons that
this amendment was made?

A. Just to make it clear so people
understood when they needed to have a permit
and when they did not, because we were
getting -- more people were showing up to
protest, to use that area, and we wanted to
make it clear what was needed from them, what
was required at what point.

Q. So the June 2020 amendment says
that 30 days' notice is required to get a
permit, except in, quote, unusual
circumstances. And the board of supervisors
and/or sheriff shall determine whether to waive
the 30-day period.

Is that right?

A. That's what the order says, yes.
QO. What are "unusual circumstances"?
A. Tt's like what I mentioned before,

you know, people had the right, that if they

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 38 of 70 PagelID #: 1252

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 82
LISA CARWYLE

had strong feelings about the George Floyd
incident, to come and protest. We felt like we
needed to waive the 30-day period in those
circumstances.

QO. What criteria are used to determine
unusual circumstances?

A. Pretty much what was happening in
the country and the nation, in our city, and
people's need -- they felt the need to protest.

Q. But for purposes of determining
whether to waive the 30-day period, what
criterla were used?

A. I believe that was the only --
those type incidences were the only time it was
waived. So that was the criteria I was using.

QO. And whose decision was it whether
to waive the 30-day period or not?

A. It was my decision, and I would
consult with the sheriff to make sure that he
could have the manpower he needed available
during that time, you know. So if they asked
three days ahead of time, is that enough time
for you to get who you need here? And so under

his consultation, then I would waive it or not.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 39 of 70 PagelD #: 1253

 

 

LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 83
LISA CARWYLE

Q. Who has the final say about whether
to waive the notice requirement?

A. T have the final say. If anybody
did not like my decision, they could always
appeal it to the board of supervisors for --
during one of their board meetings.

Q. So the June 2020 order says that
the board of supervisors and/or the sheriff
shall determine whether to waive the 30-day
period. But you're saying that you have the
authority whether to waive it. How do you
explain that difference?

A. Well, I work under the board of
supervisors. They set policy, and I'm here to
do the day-to-day operations, carry through on
those policymaking decisions. So based on
that, then I'm the one that can determine to
waive or not waive the 30-day.

Q. Did the board delegate to you their
authority to waive this notice requirement?

A. By Mississippi law, they do, yes.
I mean, they're not here on a day-to-day basis
to carry through with any kind of act like

that.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 40 of 70 PagelD #: 1254

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 84
LISA CARWYLE

Q. Now, when this June 2020 policy was
in effect, did the board ever get involved in
whether to waive the notice requirement?

A. No.

Q. So after this June 2020 policy
amendment was made, did the process for
administering permits change at all?

A. Not really. I don't know that
they -- the process changed. I mean, I was --
obviously, we were getting more of them. I
was, you know, more aware of the timeliness of
it, you know, to get with the sheriff. And
people were bringing permits and requesting to
be approved within three days. So I -- I spent
more of my time with them, probably, than I did
in the past.

Q. But the process stayed the same?

A. I can't think of a -- of a change

right now, no.

Q. Did any of the decision makers
change?

A. No.

Q. Did the sheriff's role change?

A. No. I mean, again, back starting

 

TSG Reporting - Worldwide 877~702~9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 41 of 70 PagelD #: 1255

 

 

10

il

12

i3

14

iS

16

17

18

19

20

21

22

23

24

25

Page 83
LISA CARWYLE

them about it.
Q. Would you open up document
number 12, which will be our next exhibit?
(Exhibit 9 was marked for

identification.)

BY MR. TOM:
Q. Do you recognize these documents?
A. I do.
Q. What are they?
A. It's an email exchange between

myself and David O'Donnell and Joey East about
George Johnson's permit request.

Q. And this exhibit has Bates number
range 274 to 281. So on Bates number 274, you
say, I'll send to supervisors with that
recommendation and let George know.

Do you see that?

A. Right.

Q. Why did you send a recommendation
to the supervisors?

A. Well, usual -- sometimes,
especially during this heated time of the
summer, I would let them know of a permit that

I was denying or granting so they would be

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 42 of 70 PagelD #: 1256

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 90
LISA CARWYLE

aware of it, because somebody might call them
complaining or -- or they might hear about
people being on the -- on the courthouse lawn.
So I would let them know that it was happening
or not happening.

Q. And what was their role after you
let them know about the permit?

A. They didn't have a role. They
just -- I wanted to make sure they were aware.
You know, supervisors don't like hearing about
stuff from the public, upset. They'd rather
know ahead of time, so.

Q. Why do you use the word
"recommendation"?

A. That was just the term I used, but
it wasn't for their approval. It was so they
were aware, because if George or any people in
his group were upset they were denied, I wanted
them to know before they got phone calls about
it.

Q. I see. So the supervisors still
had no role in the permit process; is that
right?

A, Right. They didn't have a role in

 

TSG Reporting - Worldwide 877-702-9589

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 43 of 70 PagelD #: 1257

 

 

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

Page 39
LISA CARWYLE

discretion to do that in consultation with
Sheriff East?

A. Yes.

Q. So go to, in this same exhibit,
Bates number 265. And this is an email from
you to supervisors -- or it just says
Supervisor, Joey East, and David O'Donnell,
dated June 18, 2020, at 3:31 p.m.

So in the second paragraph, you
say, Joey and I think we should probably --
scratch that.

Joey and I think we probably should
revisit a couple of issues about the policy
tomorrow after -- at the end of our budget
sessions.

Right?

A. Right.

What issues were those?

A. The issues that I think I talked
about above as far as that -- well, hang on.
Let me read them.

Oh. I think just the concern of
the safety issues, the security issues,

surrounding this number of people coming and

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 44 of 70 PagelD #: 1258

 

 

10

1d

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 100
LISA CARWYLE

whether -- I don't know, other than that. I
mean, I know it was all about safety and
security. Joey was very concerned about
opposing groups trying to show up at the same
time and there being conflict.

Q. What decisions were made regarding
those issues?

A. Well, eventually, it -- the
decision was made to, A, put a curfew on the
use of the grounds, because it was harder --
much harder for them to police that and
guarantee a secure environment when it's dark

outside. That's the main thing I remember.

QO. Were there other things?

A. T can't think of any right now.

Q. And so when you say that you should
revisit a couple of issues at the -- a couple

of issues tomorrow, did you discuss, on that
date, the curfew?
A. IT can't tell you for sure that we
did, but I know it was discussed a number of
times before they voted in July. So probably.
| THE VIDEOGRAPHER: So '

Mr. Tom, excuse me. Within the

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 45 of 70 PagelID #: 1259

 

 

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

Page 104
LISA CARWYLE

all was on my mind at the time, but, again, the
revisions that eventually came, we were
concerned about the security, the safety of the
people who were requesting the use. And so

I -- again, that's what ultimately became -- we
changed the policy in July, I think, 21st or
20th, to implement the "no use after dark" and

the "14-day" change.

Q. Who suggested making those
revisions?
A. Joey definitely suggested making

the revisions for safety and security concerns
he had for people having permits at night.
Q. Were there any revisions that y'all

discussed at this meeting that were not

adopted?
A. I don't remember.
Q. So will you go to the document that

begins with 15, which will be Exhibit 12?

(Exhibit 12 was marked for

identification. })
A. Okay.
QO. So do you recognize this document?
A. I do.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 46 of 70 PagelD #: 1260

 

 

10

11

12

13

14

15

16

17

18

19

20

21

a2

423

24

25

Page 105
LISA CARWYLE

Q. What -- what is it?

A. It's an email from Joey East about
the permit application policy.

Q. Now let's go to page 3 of this

exhibit, with the Bates number 298.

A. Okay.

Q. So you see these little comment
bubbles?

A. I do.

Q. And they -- they -- the first one

Says JE1 and the second one says JE2. Does

that indicate that these are Joey East's

comments?
A. Yes,
QO. So if you look at the comment JE2,

Mr. Joey East comments on the word "limited" in
the policy. And he says -- or let's go back.
So the policy says, Use on weekends
or after 10:00 p.m. is limited and must be
primarily events coordinated and staffed by
county employees and/or officials.
So Joey East comments on that
sentence and says, It should be no later than

5:00 p.m. unless special request to and

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 47 of 70 PagelD #: 1261

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 106
LISA CARWYLE

approved by BOS.

Do you see that?

A. I do.

Q. And BOS is board of supervisors?
A. Right.

Q. Okay. What does -- what does this

comment mean?

A, He's commenting that we need to
address the time frame that it's allowed,
again, going back to him being concerned with
events after dark. He said it should be no
later than 5:00 p.m. He -- and then he's
saying, unless -- he was suggesting that, if
possible, we should change the policy to put in
there that, you know, if somebody had a special
request to use it after dark, that it should go
directly to the board of supervisors.

Q. And did the board want a bigger
role in the permitting process?

A. T don't believe so. No.

Q. Was this authority given to the

board in the final policy?

A. No.

Q. Why was it not?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 48 of 70 PagelD #: 1262

 

 

10

Li

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

Page 107
LISA CARWYLE

A. I do not know. I guess they didn't
want it in there. I don't remember it being
discussed with the board to -- for it -- their
approval to be included or not included.

Q. Did this become part of your
practice to get approval from the board for

events on weekends?

A. Has it become part of our practice?
QO. Yes.

A. No.

QO. So, as of today, does the board

have any role in granting or denying permits
for use of county property?

A. No. Unless, like I said before, if
somebody did not like my granting or denying,
they could appeal it to the board of
supervisors.

Q. And is that appeal provision
somewhere in the policy?

A. It's not stated in the policy, but
that's just state law regarding any decision
made. It's always available to be appealed to
the board of supervisors.

Q. Do you have any idea why

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 49 of 70 PagelD #: 1263

 

 

10

Ll

12

13

14

15

16

17

18

19

20

a1

a2

23

24

25

Page 108
LISA CARWYLE

Sheriff East wanted the board of supervisors to
have the authority whether to grant special
weekend use?

A. IT do not.

Q. Did you think it was necessary for
the board of supervisors to have authority to
grant permits for weekend use?

A, I don't think it's necessary, no.

Q. So go to tab -- or document that

begins with number 16, which will be

Exhibit 13.
(Exhibit 13 was marked for
identification.)
(Court reporter
clarification.)
BY MR. TOM:
Q. Do you recognize this document,

Ms. Carwyle?

A, I do.
Q. What is it?
A. It's an email to Joey East, David,

and the supervisors about a permit application.
Q. And what was this permit

application for?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 50 of 70 PagelD #: 1264

 

 

LO

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 113
LISA CARWYLE

nailed it down that you would, you know,
consider waiving the notice requirement if it
was for or against the statue or if it was
about George Floyd.

A. Well, obviously, I'm not just only
concerned with George Floyd's death or people
aren't only concerned with that. There would
be other times -- hopefully, it doesn't ever
happen again in the future, but if it did, then
yes. I wouldn't just say it was only because
of him.

Q. So what -- what are the criteria
that you'd use if it's not just George Floyd
and if it's not just the monument for
determining whether to waive the notice
requirement?

A. I guess I don't have a good word
for it, but, it's, you know, depending on the
environment of what's going on in our culture
of their need to do that, if it's
time-sensitive to them.

Q. And what do you mean by
"environment"?

A. What the -- what am I trying to

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 51 of 70 Pagel|D #: 1265

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 114
LISA CARWYLE

say? The mood of what -- everybody's emotions
of what -- and reaction to some event, like

George Floyd's death.

QO. And how do you determine the mood?
A. I do not know.
Q. So do you use any criteria when

determining the mood?

A. I mean, I guess it's based on what
we see here in the -- in the public, in the
media, and the people who are calling and
asking to do this. That -- you know, I can
tell what the mood is when people are out
there, you know, wanting to protest.

Q. So what else do you use besides the
mood to determine whether the notice
requirement should be waived?

A. I feel like I've -- I've said it
500 times. I'm trying to think of a way to say
it differently.

We do not want to prohibit people
from expressing themselves, from free speech
when there is a need, a desire, to protest in
response to some type of event like that. That

was the criteria I used. I cannot sit here and

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 52 of 70 PagelD #: 1266

 

 

10

il

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

Page 115
LISA CARWYLE

foresee every possible scenario to tell you how
that would be analyzed or not. I can tell you
what I did.

Q. And did you come up with those
criteria yourself?

A. I mean, some of it was in
consultation with our county attorney.

Q. Did you discuss with anybody else
to come up with the criteria of whether to
Waive the notice requirement?

A. No, not criteria. Again, we
wouldn't waive it if the sheriff could not
provide security for the event. If he didn't
have enough manpower, didn't have enough days
to get that together, then I would not have
approved it.

Q. So will you go to document that
begins with 18?

MR. TOM: We'll do that as
Exhibit 15.
(Exhibit 15 was marked for
identification.)
BY MR. TOM; |

Q. Do you recognize this document?

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 53 of 70 PagelD #: 1267

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 116
LISA CARWYLE

A. I do.

Q. And what is it?

A. Well, I haven't scrolled all the
way through it, but, first, I sent it -- it's

an email to Joey East and David O'Donnell and
the supervisors asking if they changed anything
as far as the number of days to issue a permit
at a meeting I was not present at.

Q. So Exhibit 15, this involves a
permit for Take It Down Oxford for a peaceful

gathering to attend a BOS meeting, right?

A. Right.
QO. And it was submitted on July 14th,
2020, and for the meeting on -- for the event

to be held on July 20th, 2020, right?

A, Uh-huh. Right.

QO. And this -- this permit was
granted, right?

A. Yes.

Q. Why did you decide to waive the
notice requirement here?

A. Because there was a lot of --
again, this was related to the Confederate

statue and wanting to take it down. So --

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 54 of 70 PagelD #: 1268

 

 

10

11

12

13

14

15

16

17

18

19

20

aL

22

23

24

25

Page 117
LISA CARWYLE

well, wait a minute. This was in response to,
I guess, their vote to not take it down, and
they wanted to protest because of that. So

I -- so I allowed it.

Q. Go to the first page of this
exhibit, which has Bates number 324. And
there's two emails on this page. At the bottom
email, it's an email from you to Joey East and
David O'Donnell. And you say, Did y'all
discuss at the board meeting last Monday to
change the requirement on the number of days to
issue a permit?

And then at the top, you say, I
don't know if y'all decided to change the
number of days required to issue a permit, but
I received this Tuesday right before 5:00.

Why did you say that?

A. Because I didn't know if they had
made any changes to the number of days that was
required to issue a permit, and I was checking.

QC. Why would that matter?

A. Well, I wanted to know, because I
administer the policy, if there was a change to

the permit. It obviously did not matter in

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 55 of 70 PagelD #: 1269

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 118
LISA CARWYLE

this case, but I just -- I -- those are some
things I'd like to know.

Q. But -- so you -- you have already
said that you had the discretion to waive the
requirement or not, irregardless of what the
policy said, right?

A. That's right.

Q. So why would it matter whether they

changed it or not if you had that discretion?

A. Well, as I implement the policy, I
would like to know if changes are -- were made
to it.

Q. If a change had been made to it,

how would that have affected this permit?

A. Well, considering they did it
seven -- six days in advance and it was
approved, then it wouldn't have changed it.
But I would need -- still need to know any
changes to our policy.

Q. Were you looking for an excuse to

deny this permit?

A. I was not, because I approved the
permit.
Q. Well, I'm just getting to this

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 56 of 70 PagelD #: 1270

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 119
LISA CARWYLE

language about -- you know, you were inquiring
about whether they changed the notice
requirement or not and why -- why you would ask
that.

A. I would ask that because, as county
administrator, I need to know of any changes to
the facility use policy or any other policy
that the board sets.

Q. So remember when -- let's go back
to Exhibit 13, which is the document that has
Bates numbers 311 to 317.

A. Can you tell me what document

number that is?

Q. It begins with 17.
A. Okay.
Q. So this -- this permit was about

the Love Your Neighbor and Prayer event that
was applied for on July 1st for an event that
was held on July 5th, and it was approved. And
then document number 18, which is Exhibit 15,
was -- was applied for on July 14th for an
event on July 20th.

And so why was it that you were

asking about whether the notice requirement was

 

"SG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 57 of 70 PagelD #: 1271

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page i120
LISA CARWYLE

changed for the Take It Down board of
supervisors gathering but not for the Love Your

Neighbor event?

A. Because on July ist, I was here
working. July -- let me look at my
calendar -- 6th through the 10th, I was on

vacation, and I missed the board of supervisor
meeting on July 6th. So when I come back to
work, I want to know did they change anything
in that meeting. Love Your Neighbor was
applied, and that email was sent prior to me
being on vacation and prior to that meeting.
QO. I see. So will you go to document
number 19, which we'll introduce as Exhibit 16?
(Exhibit 16 was marked for
identification.)

BY MR. TOM:

Q. Do you recognize this one?

A. I do.

Q. What is it?

A. It's a board order revising the

facility use policy on July 20th, 2020.
Q. And this order reduces the

advance-notice requirement to 14 days from 30,

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 58 of 70 PagelID #: 1272

 

 

10

11

12

13

14

15

16

17

18

19

a0

21

22

23

24

25

Page 121
LISA CARWYLE

and also imposed a curfew on the county

courthouse grounds, right?

A. Right.
Q. Why were these changes made?
A. The curfew was made based on

Sheriff East's recommendation and concern about
safety issues of events happening up there
after dark. I believe the 14 days was we were
concerned that 30 days was too many, and so
we -- they changed -- voted to change it to 14.

Q. 30 days was too many for -- why was
30 days too many?

A. I think they believed it was too
many for the applicant to have to comply with,
so they changed it to 14 days.

QO. Who thought that?

A, T couldn't tell you specifically
who thought that. I know the sheriff thought
he could, you know, deal with a 14-day time
frame, and so it was changed.

Q. So are the courthouse grounds
dangerous at night?
| A. IT believe it -- I believe it is

more dangerous to have an event there at night.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 59 of 70 PagelD #: 1273

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 122
LISA CARWYLE

Q. Why is that?

A. It's not lit well at all. It's
very poorly lit. It's more like ornamental
lighting. And, of course, when it's dark, for
the people driving around the square, it's more
dangerous for them because their line of vision
is not as well as it would be during the day.
And so it's dangerous for people who are using
that area and possibly spilling out into the
street. It's also more dangerous, if you were
to have some type of conflicting groups there,
for the sheriff's department to be able to
handle a situation like that.

Q. And are there specific incidents
that happened? Let me rephrase that.

Are there specific incidents about
those safety concerns on the courthouse
grounds?

A. I mean, obviously, there's, you
know, security/safety concerns around the whole
square. But I know -- I think a candlelight
vigil was done, I think, in June, and I think
Sheriff Hast -- it brought it to his attention

more that a circumstance like that could

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 60 of 70 PagelID #: 1274

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 123
LISA CARWYLE

escalate into a bigger issue, problems.
Q. Do you have a -~ do you have any

idea why that was?

A. Do I have any idea why he felt like
that?

Q. Uh-uh.

A. I think -- I believe he told me
this. I don't -- that there were some -- the

candlelight vigil were people there in

support -- I guess you would say in support of
the statue, because they were there for that
Anthony Hervey that had passed away. And I
think maybe people coming by and yelling at
them and, you know, some conflict. Maybe
people came up to them. I don't know. But he
was concerned about security issues when it was
dark.

Q. So before this amendment was
adopted in July of 2020, has a curfew ever been
placed on the county courthouse grounds, to
your knowledge?

A. I don't know of a curfew formally
being placed, but it had been discussed for a

while prior to this being adopted.

 

TSG Reporting - Worldwide 877-792-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 61 of 70 PagelD #: 1275

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 125
LISA CARWYLE

2019?

A. I can't say that it was, but I
definitely can't say that it wasn't. I
don't -- you know, I just don't have a good
timeline of exactly when all that was
discussed.

QO. You said, though, that the first
time you'd ever heard of any curfew was when

Joey East became sheriff in January of 2020,

right?
A. That's my recollection, yes.
Q. So did the County consider other

options besides a curfew?
MR. O'DONNELL: Object to
form.

A. I mean, I guess this goes in line
with the curfew, but when we talked about, at
the time, maybe we should put gates up, you
know, when it's closed. Obviously, the main
purpose of the courthouse is for the courthouse
itself to function as county government. And
so we had talked about when that closed, you
know, at 5:00, to possibly put gates up. But

that goes in line with the curfew.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 62 of 70 PagelD #: 1276

 

 

10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

Page 127
LISA CARWYLE

A. I don't know. I don't remember.
I'm feeling like I'm forgetting something, but
I don't remember.

Q. Did you consider any other options,
besides a curfew and putting up gates, in order
to ensure public safety at the county

courthouse grounds?

A, Did I consider? Is that what you
said?

QO. Yeah.

A. I don't remember.

Q. Is a curfew necessary to ensure

public safety on the county courthouse grounds?
A. I think the curfew will definitely
help ensure public safety on the courthouse

grounds after dark.

Q. Is it necessary to ensure public
safety?

A. I believe it is.

Q. Why do you say that?

A. Based on the information that I've

heard Sheriff East discuss, I believe so.
QO. So we discussed before how the

square is active at night, including, you know,

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 63 of 70 PagelD #: 1277

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 128
LISA CARWYLE

use of the courthouse grounds, you know, for at
least several years before you became the
county administrator, right?

MR. O'DONNELL: Object to

form.
A. Yeah. I'm --
MR. O'DONNELL: She
doesn't --
A. What's your question?
Q. People used the square at night for

many years, right?

A. Yes. They've used parts of the
square at night for many years.

Q. Including the county courthouse
grounds, right?

A. I rarely see people at night on the
courthouse grounds.

Q. But regardless of what you've seen,
the people -- you know, not just because, you
know, you've seen it, but is it your
understanding that people use the square,
including the courthouse grounds, at night, and
that's happened for many years?

A, I mean, yes, they do. But if you

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 64 of 70 PagelD #: 1278

 

 

10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 129
LISA CARWYLE

were to ride around the square at night, you're
going to see, you know, a lot more people using
the square outside of the courthouse grounds
than you will ever see on the courthouse
grounds.

Q. During that -- during all of these
times -- strike that.

Is the curfew being enforced?

A. It is.
Q. Who enforces it?
A. TIT mean, I've enforced it with

people requesting permits for that time.

QO. Who else enforces it?

A. That's how I know it's being
enforced, is, like I said, I mean, we've had
other permit requests that would maybe spill
over into nighttime that I have had to tell
them they could -- the permit would be granted
if they adjusted their time frame.

We are -- I've actually got the
director of building services looking at
getting some signs made. And like I think I
already mentioned, I'm not sure about the

gates, but we're getting some -- got some

 

TSG Reporting - Worldwide 877-702-9589

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 65 of 70 PagelID #: 1279

 

 

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 130
LISA CARWYLE

quotes and going to discuss whether we want to
gate it, whether archives and history would
approve that.

Q. Have you granted any permits, after

this July amendment was made, for events at

night?
A. I have not.
Q. So if somebody were to be --

scratch that.

Tf someone is just walking at night
on the courthouse grounds, would that violate
the curfew?

A. Tt would.

Q. And who is -- who is -- is anyone
enforcing that, if someone were to just walk on
it? Is somebody enforcing that?

A. I don't know. I mean, the
sheriff's department is who would need to
enforce that. Of course, we have -- which is
one of the issues with safety and security. We
don't have a huge staff at night, and they are
responsible for patrolling the whole 600 square
miles of Lafayette county. So I don't -- I

can't answer that question. I don't know if

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 66 of 70 PagelID #: 1280

 

 

10

Ll

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 131
LISA CARWYLE

they are or they're not.
Q. Do you know if a sheriff's deputy

is stationed at night on the county courthouse

grounds?
A. I'm pretty sure they are not.
Q. Does the City of Oxford enforce the

curfew at night on the county courthouse

grounds?

A. No. That's not in their
jurisdiction.

Q. So besides the -- enforcing the

curfew when someone applies for a permit, is
the curfew being enforced besides that?

A. That is a question for
Sheriff East. I don't get to tell the sheriff
what to do.

Q. Have you gone onto the county
courthouse grounds for nonwork purposes at

night after the curfew was imposed?

A. Have Ii?

Q. Yes.

A. No.

Q. Have you seen anyone on the county

courthouse grounds at night since the curfew

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 67 of 70 PagelD #: 1281

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 132
LISA CARWYLE

was imposed?

A. I don't believe so. I'm not up
here at night very often.

Q. How has the County made the curfew
known to the public?

A. Well, like I said, we are working
on getting some signs made now. But other than
that, it would be just how it was reported
after the meeting, you know, in the policies on
our website and stuff.

Q. So this order dated July 20th,
2020, imposing the curfew was posted on the
website?

A, Well, the order is part of the
minutes that are linked to our website.

Q. So besides putting this order,
along with the minutes, on the Lafayette County
website, how else was the curfew made known to
the public?

A. I'm not sure. I would have to
double-check that. I'm not sure.

Q. To your knowledge, do you know of
any other ways that the curfew has been made

known to the public?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 68 of 70 PagelD #: 1282

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 133
LISA CARWYLE

A. I don't know. I know -- I remember
a -- we did a press release, I think, after the
one in June, to make sure everybody understood
the permitting process. I just can't remember
right now if we did the same thing in July.

Q. And you did say that the curfew is

not posted currently anywhere on the courthouse

grounds?
A. It's not.
Q. Did y'all post a curfew -- or does

Lafayette County have any social media pages?

A. Yes.

Q. What social media pages?

A. We have Facebook.

Q. Did you post -- did Lafayette
County post the curfew on the -- on its

Facebook page?

A. That's what I was saying I do not
remember. If we had done a press release,
that's where it would have gone, but I don't
remember.

Q. The only way that you enforce the
curfew is through the permit process, correct?

A. That's the way I enforce it, yes.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 69 of 70 PagelD #: 1283

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 134
LISA CARWYLE

Q. Are you aware of any other way that
the curfew is enforced?

A. I do not know.

Q. Now, besides the substantive
changes about the notice requirement and the
curfew, was the process -- was your process for
administering permits changed after the July
2020 amendment?

A. No.

Q. Was the curfew implemented in
response to the protests and marches and
assemblies occurring in Oxford in the summer of
2020?

A. Ask me that again.

QO. Was the curfew implemented in
response to the protests, assemblies, and
marches occurring in Oxford in the summer of
2020?

A. It was related to that, because
those caused security and safety concerns with
Sheriff East.

Q. When you say it was related to
that, what does that mean?

A. Well, I guess the way you stated it

 

TSG Reporting ~ Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-4 Filed: 02/02/21 70 of 70 PagelD #: 1284

 

 

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 135
LISA CARWYLE

makes it sound like we possibly did it because
of the protests, but it was done because of the
safety concerns related to the protests. I'm

just trying --

Q. Were --
A, -- to clarify.
Q. Were there safety concerns

unrelated to the protests?

A. Yes. There would be safety
concerns for people using the courthouse lawn
for anything after dark.

Q. Did the board impose the curfew in
an effort to end the protests on the county

courthouse grounds?

A. No.
Q. So will you open up document
number -- that begins with 20?

MR. TOM: And we'll introduce
this as Exhibit 17.
(Exhibit 17 was marked for
identification.)
BY MR. TOM:
Q. Do you recognize that document?

A. I do.

 

TSG Reporting - Worldwide 877-702-9580

 
